Exhibit 10.1
 
 
July 29, 2009
Mr. Chris Stratton
2023 Walnut Green Drive
Houston, TX 77062
 
Dear Chris:
It gives us great pleasure to offer you the position of Chief Financial Officer
of Vertex Energy, Inc. (the “Company”), reporting to the Chief Executive
Officer.  This letter agreement (the “Agreement”) sets forth the basic terms and
conditions of your new position.  Your effective date of hire by the Company is
August 24, 2009.  By signing this Agreement, you will be agreeing to these
terms.  It is important that you understand clearly both what your benefits are
and the obligations you have to the Company.
1.         Compensation .  You will be compensated at the annual rate of
$204,000, payable every two weeks, in arrears.  You will be reimbursed for all
of your business expenses in accordance with the Company’s standard practices.
Subject to Board approval and your execution of the Company’s standard option
agreement, you will be granted non-qualified stock options to acquire 100,000
shares of the Company’s common stock at an exercise price of $0.45 per share,
and subject to the Company’s standard vesting and expiration schedule and such
other terms and conditions as set forth per the Company’s stock option plan. 
This position is eligible for future senior management cash and stock bonuses,
as may be developed and approved by the Compensation Committee of the Board.
 
2.         Duties .  You have been appointed by the Company to serve as its
Chief Financial Officer.  Your duties, responsibilities and authority include
such duties as are appropriate to such position of the senior management team
and as are from time to time assigned to you by the Chief Executive Officer. 
Throughout the term of your employment, you will devote your full business time
and energies to the business and affairs of the Company subject to the overall
supervision and direction of the Chief Executive Officer and the Company’s Board
of Directors.
 
            As an exempt employee, you are required to exercise your specialized
expertise, independent judgment and discretion to provide high quality
services.  You are required to follow written office policies and procedures
adopted from time to time by the Company.  The Company reserves the right to
change these written policies and procedures at any time. While at work, you are
required to devote your full energies, efforts and abilities to your employment,
unless the Company expressly agrees otherwise.

--------------------------------------------------------------------------------


3.         Proprietary Information Agreement .  You will be required to sign the
Company's standard Proprietary Information and Inventions Agreement, which when
signed will be incorporated into this Agreement by reference.  You are required
to immediately notify the Company’s Chief Executive Officer regarding any
product, improvement or process which you shall discover, make, invent,
conceive, develop or design, solely or jointly with others, relating to any
product, equipment or process which is applicable to the subject matter of the
Company's business, or which may be directly or indirectly utilized in
connection therewith, irrespective of whether or not said product, improvement
or process was discovered, made, invented, conceived, developed or designed on
your time or at the expense of the Company.
 
4.         Employee Benefits .  You will be eligible for paid vacation,
holidays, health benefits and other employee benefits, in accordance with the
Company's employee policies as developed, adopted and modified from time to
time.
 
5.         At-Will Employment .  Notwithstanding any provision in this Agreement
to the contrary, your employment with the Company is at the Company’s sole
discretion (in legal terms, this means that your employment is “at-will”).  In
other words, either you or the Company can terminate your employment at any time
for any reason, with or without cause and with or without notice, and without
thereby incurring any liability under this Agreement or otherwise.  The fact
that your salary is based upon an annual rate should in no way be interpreted to
mean that you are entitled to receive your salary for an entire yearly period in
the event you are terminated prior to the end of such period (you shall only be
entitled to be paid for the days you actually worked in such monthly period
prior to your termination) with the exception that a termination of your
employment by the Company without cause prior to April 1, 2010 will entitle you
to a one-time payment of $30,000, provided that the Company will not be
responsible for the payment of any other unearned compensation through the date
of termination, and that you will be required to execute a standard release of
the Company prior to the Company paying such one-time payment.  Your at-will
term of employment is not subject to change or modification of any kind except
if in writing and signed by you and the Chief Executive Officer of the Company.
 
6.         Arbitration .  You and the Company agree that any dispute arising
under or in connection with this Agreement, including any dispute involving your
employment or the termination of that employment and any claim the Company may
assert against you (whether based on contract, tort or statutory duty or
prohibition, including any prohibition against discrimination or harassment or
misuse of company property or trade secrets), shall be submitted to binding
arbitration.  You and the Company understand that each is waiving its rights to
a jury trial.
-2-

--------------------------------------------------------------------------------


The party demanding arbitration shall submit a written claim to the other party
setting out the basis of the claim.  Demands shall be presented in the same
manner as notices under this Agreement.  You and the Company will attempt to
reach agreement on an arbitrator within ten (10) business days of delivery of
the arbitration demand.  After this ten (10) business day period, either you or
the Company may request a list of seven professional arbitrators from the
American Arbitration Association or another mutually agreed service.  You and
the Company will alternately strike names until only one person remains and that
person shall be designated as the arbitrator. The party demanding arbitration
shall make the first strike.
The arbitration shall take place in Houston, Texas, at a time and place
determined by the arbitrator.  Each party shall be entitled to discovery of
essential documents and witnesses and to deposition discovery, as determined by
the arbitrator, taking into account the mutual desire to have a fast,
cost-effective, dispute-resolution mechanism.  You and the Company will attempt
to cooperate in the discovery process before seeking the determination of the
arbitrator.  Except as otherwise determined by the arbitrator, you and the
Company will each be limited to no more than three (3) depositions.
The arbitrator will have the authority to entertain a motion to dismiss and/or a
motion for summary judgment by either you or the Company and shall apply the
standards governing such motions under Texas law, unless the standards of
another judicial forum supercede Texas law.  The Arbitrator shall render, within
sixty (60) days of the completion of the arbitration, an award and a written,
reasoned opinion in support of that award.  Judgment on the award may be entered
in any court having jurisdiction.
The Company will pay the arbitrator's expenses and fees, all meeting room
charges and any other expenses that would not have been incurred if the case
were litigated in the judicial forum having jurisdiction over it.  Unless
otherwise ordered by the arbitrator pursuant to law or this Agreement, each
party shall pay its own attorney fees, witness fees and other expenses incurred
by the party for his or its own benefit.  Your share of any filing,
administration or similar fee shall be no more than the then current filing or
other applicable fee in Texas Superior Court or, if applicable, other
appropriate tribunal with jurisdiction.
7.         Withholding .  Anything to the contrary notwithstanding, all payments
made by the Company hereunder to you or your estate or beneficiaries will be
subject to tax withholding pursuant to any applicable laws or regulations.  In
lieu of withholding, the Company may, in its sole discretion, accept other
provision for payment of taxes as required by law, provided it is satisfied that
all requirements of law affecting its responsibilities to withhold such taxes
have been satisfied.
 
8.         Integrated Agreement .  Please note that this Agreement supersedes
any prior agreements, representations or promises of any kind, whether written,
oral, express or implied between you and the Company with respect to the subject
matters herein.  This Agreement constitutes the full, complete and exclusive
agreement between you and the Company with respect to the subject matters in
this Agreement.
 
9.         Miscellaneous .  No provision of this Agreement may be amended or
waived unless such amendment or waiver is agreed to by you and the Chief
Executive Officer in writing.  No waiver by you or by the Company of the breach
of any condition or provision of this Agreement will be deemed a waiver of a
similar or dissimilar provision or condition at the same or any prior or
subsequent time.  In the event any portion of this Agreement is determined to be
invalid or unenforceable for any reason, the remaining portions shall be
unaffected thereby and will remain in full force and effect to the fullest
extent permitted by law.  All matters relating to the interpretation or
enforcement of this Agreement shall be governed by Texas law, without regard to
its choice of law provisions.
-3-

--------------------------------------------------------------------------------


We would appreciate it if you would indicate your acceptance of this offer by
signing below and returning a copy to us.  A copy is provided for your records. 
If there are any questions related to this Agreement, please do not hesitate to
speak to me.
 
 
Sincerely,
 
 
/s/ Benjamin Cowart
Chief Executive Officer

 
 
- - - - - - - - - - - - - - - - - - -  - - - - - - - - - - - - - - - - - - - - -
- - - - - - - - - - - - - - - - - - -
 
 
 
I agree to the terms of at-will employment set forth in this Agreement.
 
/s/ Christopher Stratton
Signature
Date: 07/30/2009
 
Christopher Stratton
Legal Name (Print)
 
 
 

-4-

--------------------------------------------------------------------------------


 
 